GERALD C.
            -I-_--_ --




     Honorable Hill D. Hudson
     Mstriot Attorney
     109th Judicial mstrict
     Pecos, Texas
      Dear Sir:                 Opinion NO. 0-3056
                                Re: County Health Officer must
                                     reside in county.
     your request for opinion has been received and carefully
     considered by this department. We quote from your request as
     follows:
            "I have been asked by the Commlsaloners~Court of
            Loving County to request an opinion from your offioe
            on the follow~lngtwo matters.
            "In the first place, Loving County is a county of very
            limited population and having no resident licensed
            physician within Its boundaries. Evidently they have
            some need of a county health officer and have sought
            to make Dr. W. D.Black of Ward County, Texas, county
            health officer and to pay him as such. They are not
            sure that payment to him sould be legal since he does
            not reside within the county. I can find no decision
            wherein this question has been settled. Article 4423
            of the Revised Civil Statutes of 1925 places no llmita-
            tlon as to residence.
            "The first question they desire your opinion on is:
            Can Loving County legally pay a county health officer
            who performs the duties of such office, whet that
            officer Is not a resident of Loving County?
      Section 14 of Article 16, Texas Constitution,reads as follows:
             "Sec. 14. All civil officers shall reside within the
             State; and all district or county officers within their
             districts or counties, and shall keep their offices at
             such places as may be required by law; and failure to
Honorable Hill D. Hudson, Page 2, 0-3056


     comply with this   condition shall   vacate   th office
     so held.”
Article 2928, Vernon's Annotated Texas Civil Statutes of Texas,
reads in part as follows:
     "Neitherthe Secretary of State, nor any county
     judge of this State, nor any other authority authorized
     to Issue certificates,shall Issue any certificates
     of election or appointmentto any person elected or
     appointed to any office in this State, who is not
     eligible to hold such office under the Constitutionof
     this State....."
Article 4423, Vernon's AnnotatedTexas Civil Statutes,          reads
as follows:
     "The commisslonerscourt by a majority vote In each
     organized county shall biennially appoint a proper
     person for the office of county health officer for
     his county, who shall hold office for two years. Said
     county health officer shall take and subscribe to the
     official oath, and shall file a copy of such oath and
     a copy of his appointmentwith the Texas State Board of
     Health; and, until such copies are so filed, said
     officer shall not be deemed legally qualifled.
     Compensationof said county health officer shall be
     fixed by the commissionerscourt;  provided, that no
     compensationor salary shal+ be allowed except for
     services aotually rendered. (Underscoringours).
Article 2351, Vernon's Annotated Texas Civil Statutes reads
in part as follows:
     'Each commissionerscourt shall:
     II
      ....
     "11. Provide for the support of paupers and such
     idiots and lunatics as cannot be admitted into the
     lunatic asylum, residents of their county, who are
     unable to support themselves. By the term resident as
     used herein, is meant a person who has been a bona
     fide inhabitantof the county not less than six
     months and of the State not less than one year."
Article 4418f, Vernon's Annotated Texas Civil Statutes         of
Texas, reads as follows:
.   -




        Honorable Hill D. Hudson, Page 3, O-3056


            "It shall be lawful for the State Department of Health
            to accept donations and contributions,to be expended
            in the interest of the public health and the enforcement
            of public health laws. The CommissionersCourt'of any
            County shall have the authority to appropriateand
            expend money from the general revenues of its County for
            and in behalf of public health and sanitationwithin tts
            County." (Underscoringours)
        We think that a county health officer Is clearly a county
        officer and subject to the provisions of Section 14 of Article
        16 of our State Constitution. It is our further opinion that
        the CommissionersfCourt has no authority to appoint a non-
        resident doctor to the office of County Health Officer.
        However, we wish to point out that the Commissioners'Court
        has broad powers wlth respect to the aid of resident paupe.rs,
        lunatics and idiots under subdivision11 of Article 2351,
        supra, and also has broad powers with respect to the expendi-
        ture of general revenue funds of the county for and in behalf
        of the public health and sanitationwithin the county. Since
        Loving County does not have a resident physician within the
        county there could be no legally appointed de jure county
        health officer for said county; however, we think the
        Commissioners'court of Loving County would have authority
        to employ a non-residentphysician (without appointinghim
        County Health Officer) to give medical treatment to resident
        paupers, lunatics and idiots within the statute and could
        also emplpy him to perform various services they deemed
        necessary for and in behalf of public health and sanitation
        within their county, and could pay said physican for such
        services out of the general revenue funds of the county.
                                          Very truly yours
                                     ATTORNEY GENERAL OF TEXAS
        WJF:AW/cge                   By   a/ Wm. J. Fanning
        APPROVED FEBRUARY 3, 1941               Wm. J. Fanning
        a/ Grover Sellers                            Assistant
        FIRST ASSISTANT
        ATTORNEY GENERAL
        APPROVED OPINION COMMITTEE
        By BWB, Chairman